

AMENDMENT TO
STOCK PURCHASE AGREEMENT
 
This Amendment, dated as of October 23, 2008, is between Mandalay Media, Inc., a
Delaware corporation (“Buyer”) and Nathaniel MacLeitch as the Sellers’
Representative.
 
1.  Reference to Purchase Agreement. Reference is made to the Stock Purchase
Agreement, dated as of October 8, 2008, by and among Buyer, Jonathan Cresswell
(a/k/a Jack Cresswell), Nathaniel MacLeitch and the shareholders of AMV
signatories thereto (the “Purchase Agreement”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Purchase Agreement.
 
2.  Amendment to Section 1.1 of the Purchase Agreement. The following language
is hereby added to the end of the definition of “Working Capital” in Section 1.1
of the Purchase Agreement:
 
“For purposes of the determination of Working Capital, any costs, expenses or
liabilities incurred by AMV in connection with that certain Senior Secured Note,
issued by Twistbox Entertainment, Inc. to ValueAct Smallcap Master Fund,
L.P., due January 30, 2010, as amended on February 12, 2008 and October 23,
2008, shall not be considered to be current liabilities of AMV.”
 
3.  Amendment to Section 2.4 of the Purchase Agreement. Section 2.4(a) of the
Purchase Agreement is hereby amended by adding the following subsection (iv): “
and/or (iv) any costs, expenses or liabilities incurred by AMV in connection
with that certain Senior Secured Note issued by Twistbox Entertainment, Inc. to
ValueAct Smallcap Master Fund, L.P., due January 30, 2010, as amended on
February 12, 2008 and October 23, 2008, shall be excluded from the EBITDA
determination.", such that Section 2.4(a) reads as follows:


“(a) Delivery of Financial Information. Within 90 days after the last Business
Day of each Earn-Out Period (as defined below), Buyer shall deliver to Sellers’
Representative (at Buyer’s cost and expense) a worksheet (the “Earn-Out
Worksheet”) prepared by AMV’s accountants or Buyer’s accountants (or its
designee), setting forth Buyer’s determination of earnings before interest, tax,
depreciation and amortization (each measured in accordance with UK GAAP) as
determined from the Seller Companies’ historical financial statements consistent
with past practice (“EBITDA”). Notwithstanding the foregoing, the determination
of EBITDA for any Earn-Out Period shall be made using the following guidelines:
(i) except as set forth below, any profits, losses or other items relating to
Fierce shall be excluded from the EBITDA determination, (ii) any payments or
management charges made by AMV at the written direction of Buyer or the board of
directors of AMV, which are outside of the normal course of operations of AMV
shall be excluded from the EBITDA determination, (iii) any revenue from any
source, except as contemplated by the parties, other than the existing business
of the Acquired Companies on the date hereof shall not be included in the EBITDA
determination and/or (iv) any costs, expenses or liabilities incurred by AMV in
connection with that certain Senior Secured Note, issued by Twistbox
Entertainment, Inc. to ValueAct Smallcap Master Fund, L.P., due January 30,
2010, as amended on February 12, 2008 and October 23, 2008, shall be excluded
from the EBITDA determination. Subject to execution of a Non-Disclosure
Agreement in customary form, Sellers shall have the right, at Sellers’ expense,
during each Earn-Out Period, at reasonable times and upon reasonable notice, to
examine, and to have the Sellers’ Representative and their advisors examine, the
books and records of the Seller Companies to determine whether the calculation
and payment of the Earn-Out Payment are being conducted in accordance with the
provisions of this Agreement.”
 

--------------------------------------------------------------------------------




4. Miscellaneous. Except as otherwise set forth herein, the Purchase Agreement
shall remain in full force and effect without change or modification. This
Amendment may be executed in any number of counterparts, which together shall
constitute one instrument, and shall bind and inure to the benefit of the
parties and their respective successors and assigns.
 
[Remainder of page intentionally left blank]
 
2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.



 
MANDALAY MEDIA, INC.
 
 
 
By:
/s/ James Lefkowitz
 
Name:
James Lefkowitz
 
Title:
President
 
   
 
SELLERS’ REPRESENTATIVE:
 
 
 
/s/ Nathaniel MacLeitch
 
Nathaniel MacLeitch




--------------------------------------------------------------------------------


 